department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list legend taxpayer a ira x financial_institution b t l financial_institution c financial_institution d t i financial_institution e kek account f physician g hospital h employer financial advisor j amount amount 2uiv15042 kek page amount3 date date date date date date date date date date dear ee ss ee this is in response to a letter dated date as modified and supplemented by additional correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ represents that she received a distribution from ira x totaling taxpayer a age amount taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 was due to taxpayer a’s medical_condition and treatments which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount has not been used for any other purpose prior to date taxpayer a maintained ra x a sep-ira with financial_institution b on date taxpayer a had surgery to treat a medical_condition the surgery was performed in hospital h under general anesthesia and caused taxpayer a to suffer significant side effects including drowsiness dizziness nausea and confusion following the surgery taxpayer a was prescribed medication for post-operative pain control and sleep kkrk page v 1v150 on date which was one day after date taxpayer a called financial advisor j and requested a transfer of ira x funds to an ira account that she would actively manage on date which was one day after date taxpayer a was advised by her physician that a second surgery would be necessary to treat the medical_condition two days later on date taxpayer a contacted financial_institution c and discussed establishing a rollover ira also on date taxpayer a went to financial_institution c’s website and set up account f an investment account that she believed was a rollover ira account taxpayer a maintains that due to the side effects of the medication that she was taking she was unable to think clearly and inadvertently set up a non-ira account documentation from financial_institution c confirms that account f was opened on date three days later on date a check for amount was issued to taxpayer a from ira x a second surgery was performed the next day on date taxpayer a continued to take medication for pain control and sleep following the second surgery beginning on date she was absent from work due to the surgeries for approximately weeks three days after the surgery on date taxpayer a deposited the check for amount into her checking account at financial_institution d the next day on date she wired amount representing most of amount to account f from her account at financial_institution d eight days later on date she wired amount representing the remainder of amount plus an amount intended to be taxpayer a’s annual sep-ira contribution to account f from her account at financial_institution e two months later on date taxpayer a contacted financial_institution d in order to initiate a direct transfer of the remaining funds from ira x to account f at that time she was advised by financial_institution d that account f was not an ira and therefore could not be the recipient of a direct transfer of funds from ira x have not been used by taxpayer a the funds remain in account f and medical documentation and statements from physician g hospital h and employer submitted with taxpayer a’s request confirm her medical_condition the medications and treatment for her condition and absence from work based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers ves page 2ulv15042 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a’s physician and her authorized representative are consistent with her assertion that her failure to accomplish a timely rollover was due to her medical_condition and treatments which affected her mental abilities during the period of the attempted rollover and thus impaired her ability to accomplish a timely rollover kke page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t2 id at please sincerely yours dud lartt rite ad donzelt h nitleichn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
